DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 49-68 are pending and have been considered on the merits herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim is drawn to selectively impacting substantially only said Y-bearing sperm while leaving said X-bearing sperm cell substantially unimpacted. The claims encompass a multitude of ways the sperm cells could be impacted much less substantially impacted, for which no written description has been provided nor contemplated by the as-filed disclosure. It cannot be determined how the Y-bearing cells only are impacted much less how. Thus, it is clear that applicant was not in possession of the full scope of the claimed subject matter at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49 and  58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 is drawn to inducing “at least some” and separating “at least some” sperm cells. At least some does not clearly define how many cells are affected nor clearly delineate a minimum or maximum amount.  
The term “pre-acrosome reaction initiation sperm cells” fails to distinctly claim the sperm cells of claim 58.  The term fails to define what the characteristic or property is associated with said sperm cells.  
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Applicants specification also fails to provide a clear definition. 
For the purposes of examination, claim 58 is interpreted to encompass sperm cells which have begun capacitation and alteration of their membranes but before a complete acrosome reaction has occurred. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 50, 52-60, 62-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krug (US2014/0234864, IDS) in view of Esfahani et al. (Int. J. Fert. And Steril., 2016, IDS), Kaneko et al.  (Biochem. And Biophys. Res Comm., 1984, IDS) and WO2005/042721 (DS).
Krug 2014/0234864 teaches a magnetic separation of sperm cells wherein the sperm cells are in a capacitating medium. It is taught that the pH of said medium may affect the charge of proteins on the sperms surface membrane and that by increasing the pH of the capacitating medium, the binding proteins on the surface are expected to be altered; said alteration causes or is associated with successful capacitation. 
Regarding claims 52 and 53, Krug teaches increasing the pH of the medium from baseline by about 0.36 units (0044).  The pH of the medium cause’s ionization of the membrane protein and the net charge on the sperm cell surface is affected the pH which changes from more positively or negatively charged due to the loss or gain of protons.  At or near physiological sperm pH, the net surface charge is negative (0046).  Viable sperm cells have a net negative surface charge at the plasma membrane. As sperm undergo capacitation followed by the acrosome reaction, net charge becomes less negative and more positive. The net charge becomes less negative and more positive due to, for example, loss of negative groups, such as sialic acid groups. Capacitation is characterized by the removal of coating materials from the sperm surface allowing sperm to undergo the acrosome reaction. A viable mature human sperm may have a negative zeta potential of -16 to -20 mV (differential potential between the sperm membrane and its surroundings, which decreases with capacitation to become more positively charged or near zero (0047, 0050). 
Regarding claim 58, Krug teaches the capacitation of sperm cells involving the removal of seminal protein on the sperm surface membrane, i.e. pre-acrosome reaction initiation sperm cells (0044, 0045). 
Regarding claim 60, the sperm cells and magnetic particles are in a fluid combination (0055). 
Regarding claims 64, 65, 67, Krug teaches the use of carboxyl modified silane-coated magnetic particles giving the particles a net negative electrical charge or zeta potential. Because of the increase in pH of the capacitated sperm and loss of negative zeta potential of said capacitated sperm shifting towards neutral or a more positive zeta potential, the negatively charged magnetic particles bind specifically to those specific sperm cells having a more neutral or positive zeta potential charge (0049, 0061, 0100).  Krug teaches that the methods may be used to magnetically label and remove a desired sub-population of cells which have been selected for chromosomal sex selection, for example (0057). 
Regarding claims 64, 68, Krug teaches placing the magnetic particle labelled sperm in a magnetic field to separate sperm cells. Said sperm cells can be used in ART (0053, 0054, 0063, 0068).  Thus, according to claim 56, the cells are separated without a flow cytometer (0053-0055). 
As a whole, Krug teaches triggering capacitation in sperm cells to change the surface charge, i.e. zeta potential,  from negative to a more neutral or positive charge by exposing the cells to a pH altering buffer which increases the pH by at least 0.36, wherein the change in pH removes sialic acid groups from the surface of sperm cells and combining said sperm cells with carboxyl modified silane-coated magnetic particles giving the particles a net negative electrical charge or zeta potential. Because of the increase in pH of the capacitated sperm and loss of negative zeta potential of said capacitated sperm shifting towards neutral or a more positive zeta potential, the negatively charged magnetic particles bind specifically to those specific sperm cells having a more neutral or positive zeta potential charge. Those bound sperm cells are magnetically separated to produce a desired population of cells, which Krug teaches may comprise sex selected sperm, which can be used for fertilization and in ART.  Thus, meeting the limitations claims 49, 52, 53-60, 62, 63, 65, 67, 68. 

Krug differs from the claimed invention in that the reference is silent regarding whether it is the X or Y-bearing sperm which exhibit a change in surface charge and removal of sialic acid groups from their surface and specifically separating X sperm or Y-bearing sperm and which sperm (X or Y) are used for fertilization. 

Esfahani teaches that zeta potential is a negative electro-kinetic potential of around -16 to -20 mV acquired by sperm-membrane during spermatogenesis and epididymal maturations as a result of sperm surface coating with sialic acids (p. 254, 1st col, 3rd parag.). X-bearing sperm have a higher negative charge which is attributed to 25% more densely charged sialated proteins on their plasma membrane (p. 259, 1st col. Last parag). They teach that zeta procedure improves pregnancy outcome in ICSI and alters the sex ratio and that X-bearing spermatozoa carry more negative charge than Y-bearing sperm. They teach that the number of girls delivered after Zeta sperm selection was significantly higher (Fig.2A and B).
Kaneko teaches that the net negative charge on the surface of human X-bearing sperm is higher than that of Y-bearing sperm leading to the separation of the two cell types by electrophoresis. The cells movement in the electric field depends on their surface charge due to their differences in sialic acid content (p. 950 last parag.-951, p. 952, results section). 
The above references do not teach claim 50, 57 and 61. 
In addition, WO’721 teaches methods of obtaining sex-selected/sex skewed populations of sperm cells.  They teach that by exploiting differences in aging rates of X and Y-bearing sperm, particularly the differences in rates at which X and Y-bearing sperm undergo capacitation, one can manipulate capacitation conditions to obtain sex selected samples (p. 3, lines 1-15, p. 4, lines 18-21). WO’721 teaches triggering capacitation in sperm cells and separating X-bearing sperm cells from Y-bearing sperm cells (p. 3, lines 2-15, p. 5, whole page). They teach obtaining a live fraction of sperm that contain more than 50% X-bearing sperm (p. 4, lines 1, 2).  WO’721 teaches that capacitation renders sperm capable of fertilization and engaging in the acrosome reaction, however premature aging can lead to early death of spermatozoa.  When capacitation proceeds more rapidly in one sperm type, it is likely cells will die prior to insemination, thus skewing the sex of the offspring toward the sperm cells which capacitate more slowly. Y-bearing sperm capacitate more rapidly than X-bearing sperm and thus controlling capacitation allows one to achieve a desired sex.  Capacitated sperm fractions will be rich in live Y-bearing sperm and non-capacitated fractions are rich in X-bearing sperm. Thus, slight capacitation conditions favor more male offspring while accelerated or enhanced capacitation leads to more female offspring (p. 5, whole page).  Given the differing rates of capacitation, greater portions of live, capacitated sperm will be Y-bearing initially and as capacitation continues, most X-bearing sperm will initiate and undergo capacitation (p. 9, line 30-p. 10, liens 1-13, Ex. 3, 5-8). Thus, regarding claim 57, one would be able to impact Y-bearing sperm cells without substantially impacting X-bearing sperm cells when adjusting capacitation conditions as taught by WO’721. Regarding claim 61, it is expected that quenching would be a desirable method to either slow down, stop or restart capacitation to produce a desired sex-skewed sperm population given the teachings of WO’721. 
Regarding claim 50, capacitation is triggered by exposing sperm cells to heparin and pH modifiers (p. 6, lines 7-22, Table 1, Ex.1, 2, 5, Table 2).  WO721 teaches that methods to separate X and Y-bearing sperm cells include magnetic, columnar, gravimetric and electrical techniques (p. 2, lines 7-21). 

Because X sperm have higher amounts of sialic acids on their surface, which can be removed via agent including pH altering buffers and heparin, all which trigger capacitation and a change in their surface charge and rates of capacitation, it would reasonable to expect that the Y-bearing sperm known to have less sialic groups and a lower net negative charge would exhibit a shift in zeta potential to neutral or more positive as well as loss of sialic acid groups more quickly, thus allowing the Y-bearing sperm cells to bind to the magnetic particles having a net negative zeta potential before the X-bearing sperm which have a higher net negative charge and more densely charged sialated proteins on their surface.  Also, as taught by WO’721, Y-bearing sperm also capacitate at a faster rate leading to larger portions of live X-bearing sperm depending on capacitation conditions.  Thus, the rate of capacitation and its conditions is also expected to play a role in a sperm cell populations ability to shift is differential charge and associate with the magnetic particles.  It is the Examiners position that before the effective filing date in light of the teachings of Esfanhani, Kaneko and WO’721, one of ordinary skill in the art would have a reasonable expectation of binding/associating the magnetic particles via differential surface charge with Y-bearing sperm cells in the method of Krug to separate X-bearing sperm cells from the Y-bearing sperm cells. One would expect that this separation would necessarily occur in the method of Krug given the combined teachings of the art. 

Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krug (US2014/02348640) in view of Esfahani et al. (Int. J. Fert. And Steril., 2016, IDS), Kaneko et al.  (Biochem. And Biophys. Res Comm., 1984, IDS) and WO2005/042721 as applied to claims 49, 50, 52, 53-60, 62, 63, 65, 67, 68 above, and further in view of Krug (US2016/0091410).
Regarding claim 66, Krug does not teach using magnetic particles to be nanoparticles given that their particles are 300-800 nm in diameter (0049). 
Krug (2016/0091410) teach magnetic nanoparticles of less than 100 nm for magnetic separation of sperm cells (0015), which are combined with sperm cells to sex sort cells by separating X- from Y-bearing sperm cells (0036, 0037). The separated cells are used in fertilization (ART) methods including IVF, AI and ICSI (0040). The method allows for a gender enriched sperm population by magnetic separation (0045). 
Thus, before the effective filing date of the claimed invention, it would have been obvious to a posita to substitute magnetic nanoparticles for the magnetic particles, i.e. one known element for another, in the method of Krug and the results would have been predictable.  One would have expected success in separating X and Y-sperm cells.   

Claims 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krug (US2014/0234864, IDS) in view of Esfahani et al. (Int. J. Fert. And Steril., 2016, IDS), Kaneko et al.  (Biochem. And Biophys. Res Comm., 1984, IDS) and WO2005/042721 (IDS) as applied to claims 49, 52, 53-60, 62, 63, 65, 67, 68, and further in view of Iqbal (J. Dairy sci., 1995, IDS) and Barakat et al (BioMed. Res. Int., 2015, IDS). 
While WO’721 teaches using heparin to trigger capacitation, the references do not teach the use of caffeine of claim 51. 
Iqbal teach that capacitation removes or alters sialic acids responsible for the net negative charge on the sperm cell surface. Sperm exposed to capacitation buffers which include heparin were separated by electrophoresis to determine alterations in the surface charge of capacitated sperm (introduction).  After incubation in capacitation medium only 30.6% of sperm migrated to the anode compared to 75.5% before capacitation indicating that capacitation is associated with major loss of net charge on the sperm membrane (p. 88). Thus, Iqbal supports WO’721 in using heparin to trigger capacitation and that heparin also changes sialic acid groups and influences differential surface charge.  
Barakat teaches that caffeine stimulates capacitation and the spontaneous acrosome reaction in spermatozoa and stimulates sperm motility (p. 2, 1st parag., p. 3 sections 3.3 and 4) and that caffeine and heparin are used for IVF process to decrease the embryonic development variation in bulls (Intro.).
Therefore, before the effective filing date, it would have been obvious to a posita to use agents which trigger capacitation in sperm cells which include heparin, caffeine and pH-altering buffers in the method of Krug for separating X and Y-bearing sperm cells. One of ordinary skill in the art could have pursued known capacitation inducing agents within his or her technical grasp in the method of Krug with a reasonable expectation of successfully removing sialic acid groups, changing the surface charge and influencing capacitation rates to effectively separate X- and Y-bearing sperm cell populations.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 4, 7, 21, 22, 40-42, 48-51, 61, 80, 98 of copending Application No. 17480402 (reference application) and 17480322 (reference application) (the claims of ‘402 and ‘322 are identical). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to methods of inducing capacitation in sperm cells and differentiating and separating sperm cells based upon capacitation reactions into X and Y-bearing cell populations. The sperm cells are separated by using particles which associate with capacitated sperm cells and a force including a magnetic force may be applied to the cells. Thus, the instant claims anticipate those of ‘402 and ‘322 as the use of  magnetic particles as the associatable particles would anticipate the generic claims of ‘402 and ‘322.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 49-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16443281 in view of Krug. The claimed inventions are drawn to triggering capacitation in sperm cells and combining the sperm cells with magnetic particles and magnetically separating bound sperm cell populations.   Both inventions relate to a change in zeta potential or differential surface charge allowing cells to bind to the magnetic particles. Krug teaches that exposing the cells to capacitation medium removes surface coating proteins and induces charge change from negative to more positive. The instant claims would anticipate the generic claims of ‘281 drawn to separating bound subpopulations, which do not indicate whether the cells are X-or Y-bearing sperm cells. 
This is a provisional nonstatutory double patenting rejection.
Claims 49-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16443281 in view of Krug. The claimed inventions are drawn to triggering capacitation in sperm cells and combining the sperm cells with magnetic particles and magnetically separating bound sperm cell populations.   Both inventions relate to a change in zeta potential or differential surface charge allowing cells to bind to the magnetic particles. Krug teaches that exposing the cells to capacitation medium removes surface coating proteins and induces charge change from negative to more positive. The instant claims would anticipate the generic claims of ‘281 drawn to separating bound subpopulations, which do not indicate whether the cells are X-or Y-bearing sperm cells. 
This is a provisional nonstatutory double patenting rejection.

Claims 49, 52, 55, 64, 65-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-17 of U.S. Patent No. 10379026 in view of WO2005/042721.
The claimed inventions are drawn to methods of sex-sorting sperm cells comprising combining sperm cells with magnetic particles, wherein a portion of the sperm cells binds to the particles through an electrical charge/differential surface charge and separating the bound cells from unbound viable cells.   While it is noted that the instant claims do not specifically claimed separating bound dead or damaged cells, WO’721 teaches methods of obtaining sex-selected/sex skewed populations of sperm cells and isolating X-or Y-bearing sperm cells. They teach that by exploiting differences in aging rates of X and Y-bearing sperm, particularly the differences in rates at which X and Y-bearing sperm undergo capacitation, one can manipulate capacitation conditions to obtain sex selected samples (p. 3, lines 1-15, p. 4, lines 18-21). WO’721 teaches triggering capacitation in sperm cells and separating X-bearing sperm cells from Y-bearing sperm cells (p. 3, lines 2-15, p. 5, whole page). They teach obtaining a live fraction of sperm that contain more than 50% X-bearing sperm (p. 4, lines 1, 2).  WO’721 teaches that capacitation renders sperm capable of fertilization and engaging in the acrosome reaction, however premature aging can lead to early death of spermatozoa.  When capacitation proceeds more rapidly in one sperm type, it is likely cells will die prior to insemination, thus skewing the sex of the offspring toward the sperm cells which capacitate more slowly. Y-bearing sperm capacitate more rapidly than X-bearing sperm and thus controlling capacitation allows one to achieve a desired sex.  Capacitated sperm fractions will be rich in live Y-bearing sperm and non-capacitated fractions are rich in X-bearing sperm. Thus, slight capacitation conditions favor more male offspring while accelerated or enhanced capacitation leads to more female offspring (p. 5, whole page).  Thus, when exposing cells to capacitation conditions, one would be able to skew the sex populations based upon dead or damaged populations, likely Y-bearing sperm being the damaged bound sperm to separate a desired cell population in view of WO’721. 

Claims 49, 52, 55, 64, 65-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 9804153 in view of WO2005/042721.
The claimed inventions are drawn to methods of sex-sorting sperm cells comprising combining sperm cells with magnetic particles, wherein a portion of the sperm cells binds to the particles through an electrical charge/differential surface charge and separating the bound cells from unbound viable cells.   While it is noted that the instant claims do not specifically claimed separating bound dead or damaged cells, WO’721 teaches methods of obtaining sex-selected/sex skewed populations of sperm cells and isolating X-or Y-bearing sperm cells. They teach that by exploiting differences in aging rates of X and Y-bearing sperm, particularly the differences in rates at which X and Y-bearing sperm undergo capacitation, one can manipulate capacitation conditions to obtain sex selected samples (p. 3, lines 1-15, p. 4, lines 18-21). WO’721 teaches triggering capacitation in sperm cells and separating X-bearing sperm cells from Y-bearing sperm cells (p. 3, lines 2-15, p. 5, whole page). They teach obtaining a live fraction of sperm that contain more than 50% X-bearing sperm (p. 4, lines 1, 2).  WO’721 teaches that capacitation renders sperm capable of fertilization and engaging in the acrosome reaction, however premature aging can lead to early death of spermatozoa.  When capacitation proceeds more rapidly in one sperm type, it is likely cells will die prior to insemination, thus skewing the sex of the offspring toward the sperm cells which capacitate more slowly. Y-bearing sperm capacitate more rapidly than X-bearing sperm and thus controlling capacitation allows one to achieve a desired sex.  Capacitated sperm fractions will be rich in live Y-bearing sperm and non-capacitated fractions are rich in X-bearing sperm. Thus, slight capacitation conditions favor more male offspring while accelerated or enhanced capacitation leads to more female offspring (p. 5, whole page).  Thus, when exposing cells to capacitation conditions, one would be able to skew the sex populations based upon dead or damaged populations, likely Y-bearing sperm being the damaged bound sperm to separate a desired cell population in view of WO’721. 

Claims 49, 52, 55, 64, 65-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10324086 in view of WO2005/042721.
The claimed inventions are drawn to methods of sex-sorting sperm cells comprising combining sperm cells with magnetic particles, wherein a portion of the sperm cells binds to the particles through an electrical charge/differential surface charge and separating the bound cells from unbound viable cells.   While it is noted that the instant claims do not specifically claimed separating bound dead or damaged cells, WO’721 teaches methods of obtaining sex-selected/sex skewed populations of sperm cells and isolating X-or Y-bearing sperm cells. They teach that by exploiting differences in aging rates of X and Y-bearing sperm, particularly the differences in rates at which X and Y-bearing sperm undergo capacitation, one can manipulate capacitation conditions to obtain sex selected samples (p. 3, lines 1-15, p. 4, lines 18-21). WO’721 teaches triggering capacitation in sperm cells and separating X-bearing sperm cells from Y-bearing sperm cells (p. 3, lines 2-15, p. 5, whole page). They teach obtaining a live fraction of sperm that contain more than 50% X-bearing sperm (p. 4, lines 1, 2).  WO’721 teaches that capacitation renders sperm capable of fertilization and engaging in the acrosome reaction, however premature aging can lead to early death of spermatozoa.  When capacitation proceeds more rapidly in one sperm type, it is likely cells will die prior to insemination, thus skewing the sex of the offspring toward the sperm cells which capacitate more slowly. Y-bearing sperm capacitate more rapidly than X-bearing sperm and thus controlling capacitation allows one to achieve a desired sex.  Capacitated sperm fractions will be rich in live Y-bearing sperm and non-capacitated fractions are rich in X-bearing sperm. Thus, slight capacitation conditions favor more male offspring while accelerated or enhanced capacitation leads to more female offspring (p. 5, whole page).  Thus, when exposing cells to capacitation conditions, one would be able to skew the sex populations based upon dead or damaged populations, likely Y-bearing sperm being the damaged bound sperm to separate a desired cell population in view of WO’721. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632